        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 1 of 11



                         UNITED STATES OF AMERICA
                                BEFORE THE
             BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
                             WASHINGTON, D.C.




In the Matter of:                                              Docket Nos.    19-011-B-FB
                                                                              19-011-CMP-FB
STANDARD CHARTERED PLC
London, United Kingdom                                         Order to Cease and Desist and Order
                                                               of Assessment of Civil Money
STANDARD CHARTERED BANK                                        Penalty Issued Upon Consent
London, United Kingdom                                         Pursuant to the Federal Deposit
                                                               Insurance Act, as Amended
STANDARD CHARTERED BANK
NEW YORK BRANCH
New York, New York



       WHEREAS, Standard Chartered plc, London, United Kingdom is a foreign bank, as

defined in section 1(b)(7) of the International Banking Act (12 U.S.C. § 3101(7)), that is a large

complex financial organization that has a number of separate business lines and legal entities in

many countries around the world;

       WHEREAS, Standard Chartered Bank, London, United Kingdom (the “Bank”) is a

foreign bank as defined in section 1(b)(7) of the International Banking Act that is an indirect

subsidiary of Standard Chartered plc;

       WHEREAS, Standard Chartered plc and the Bank (collectively, “Standard Chartered”)

conduct operations in the United States through various offices and entities (the “U.S. Offices”),

including, but not limited to, Standard Chartered Bank, New York Branch, a branch of the Bank

in New York, New York (the “Branch”) for which the Board of Governors of the Federal

Reserve System (the “Board of Governors”) is the appropriate federal supervisor;




                                                 1
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 2 of 11



       WHEREAS, Standard Chartered oversees compliance and risk management for the

Branch and other entities within the Standard Chartered organization;

       WHEREAS, on December 10, 2012, Standard Chartered and the Branch consented to an

Order to Cease and Desist and an Order of Assessment of Civil Money Penalty (collectively, the

“2012 Orders”) related to the firm’s policies and procedures for processing certain U.S. dollar-

denominated funds transfers through the Branch involving parties subject to sanctions

administered by OFAC (the “OFAC Regulations”);

       WHEREAS, pursuant to the 2012 Orders, Standard Chartered was required to, inter alia,

implement: (1) certain improvements to its oversight and compliance program with respect to

OFAC Regulations; and (2) policies and procedures to ensure U.S. Offices’ personnel provide

prompt, complete, and accurate information to examiners, and provide for employee training that

emphasizes the importance of full cooperation with banking regulators by all employees;

       WHEREAS, the Board of Governors continued to investigate the cross-border payment

practices of Standard Chartered following the 2012 Orders and has determined that, between

2009 and 2014, Standard Chartered processed hundreds of millions of dollars in additional

transactions in violation of the U.S. sanctions regimes imposed under the International

Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, and the Trading with the Enemy Act,

50 U.S.C. §§ 5, 16, which primarily resulted from deficiencies in compliance procedures at

certain of Standard Chartered’s foreign offices related to international funds transfers initiated

through faxed payment instructions and online banking channels;

       WHEREAS, from December 2012 to December 2014, while subject to the 2012 Orders,

Standard Chartered personnel engaged in unsafe and unsound practices by failing to disclose to




                                                  2
          Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 3 of 11



the Board of Governors the possibility of further sanctions violations via online banking

channels;

          WHEREAS, to address the deficiencies described above, Standard Chartered has

implemented comprehensive group-wide remediation initiatives, and must continue to implement

improvements to its U.S. economic sanctions and financial crime compliance controls in order to

comply with safe and sound banking practices, and applicable laws and regulations;

          WHEREAS, Standard Chartered must take additional steps to fully implement the

requirements in the 2012 Orders, and adopt additional measures to ensure the U.S. Offices are

able to sufficiently mitigate the risks posed by Standard Chartered offices outside the United

States;

          WHEREAS, it is the common goal of the Board of Governors, the Federal Reserve Bank

of New York (“Reserve Bank”), and Standard Chartered to ensure that the Branch conducts its

activities in a safe and sound manner and complies with all applicable federal laws, rules, and

regulations;

          WHEREAS, Standard Chartered has conducted a review of certain sanctions-related

payments and controls and has cooperated with the investigation by the Board of Governors and

the Reserve Bank;

          WHEREAS, Standard Chartered has entered into settlement agreements with the

U.S. Department of Justice, the New York County District Attorney’s Office, the Office of

Foreign Assets Control of the U.S. Department of the Treasury, the New York State Department

of Financial Services, and the U.K. Financial Conduct Authority in connection with Standard

Chartered’s historical compliance with U.S. sanctions laws and other applicable laws and

regulations;



                                                3
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 4 of 11



       WHEREAS, the Board of Governors is issuing this Consent Order to Cease and Desist

and Assessment of Civil Money Penalty (“Order”);

       WHEREAS, the United Kingdom’s Financial Conduct Authority (“FCA”), as the home

country supervisor of Standard Chartered plc, has agreed to assist the Board of Governors in the

supervision of this Order; and

       WHEREAS, pursuant to delegated authority, Bill Winters, Group Chief Executive and

Torry Berntsen, CEO, Americas, and Regional Head CIB are authorized to enter into this Order

on behalf of Standard Chartered and the Branch, respectively, and to consent to compliance with

each and every provision of this Order by Standard Chartered and the Branch, and to waive any

and all rights that Standard Chartered or the Branch may have pursuant to section 8 of the

Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. § 1818), and 12 C.F.R.

Part 263, including, but not limited to: (i) the issuance of a notice of charges on any matters set

forth in this Order; (ii) a hearing for the purpose of taking evidence on any matters set forth in

this Order; (iii) judicial review of this Order; and (iv) the right to challenge or contest, in any

manner, the basis, issuance, validity, terms, effectiveness, or enforceability of the Order or any

provision hereof.

       NOW, THEREFORE, it is hereby ordered by the Board of Governors that, before the

filing of the notices, or taking of any testimony, or adjudication of or finding on any issues of

fact or law herein, and solely for the purpose of settling this matter without a formal proceeding

being filed and without the necessity for protracted or extended hearings or testimony, pursuant

to sections 8(b)(1) and (4) of the FDI Act (12 U.S.C. §§1818(b)(1) and (4)), Standard Chartered,

the Branch and their institution-affiliated parties, as defined in sections 3(u) and 8(b)(4) of the




                                                   4
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 5 of 11



FDI Act (12 U.S.C. § 1813(u) and § 1818(b)(4)), shall cease and desist and take affirmative

action as follows:

U.S. Law Compliance Program Enhancements

       1.      Within 60 days of this Order, Standard Chartered shall submit a revised U.S. Law

Compliance Program (“U.S. Law Compliance Program”) for complying with OFAC

Regulations, including written programs, policies, and procedures that are acceptable to the

Reserve Bank. The revised U.S. Law Compliance Program shall consider, address, and include

the following OFAC compliance elements, in addition to those required by the 2012 Orders:

               (a)     appropriate OFAC compliance controls, policies, and procedures

governing Standard Chartered’s customer-facing payment channels, including online and mobile

banking and fax-initiated payment instructions;

               (b)     clearly defined roles, responsibilities, and accountability for the

assessment of U.S. sanctions risks arising from new products or services; and

               (c)     measures to ensure that OFAC compliance controls, policies, and

procedures are updated on an ongoing basis as necessary to incorporate changes to those

products or services lines, or changes to the risk factors associated with those products or

services.

Affiliate Risk Management

       2.      During the term of this Order, to ensure that the subsidiaries and branches where

the illegal conduct underlying this Order occurred maintain adequate OFAC compliance policies

and procedures:

               (a)     Standard Chartered shall conduct an annual OFAC compliance review for

each such subsidiary and branch that includes: (1) an assessment of the subsidiary or branch’s



                                                  5
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 6 of 11



ability to appropriately identify and communicate activities or deficiencies within its operations

that may impact the ability of the U.S. Offices to comply with OFAC sanctions, and (2)

appropriate risk-based sampling of both U.S. dollar payments and U.S. dollar trade finance

transactions to ensure the subsidiary or branch’s compliance with OFAC Regulations, including

identification of transactions processed for direct and indirect customers of Standard Chartered

(“Affiliate Risk Review”);

               (b)     each Affiliate Risk Review shall be conducted in accordance with

acceptable auditing standards and Standard Chartered shall promptly adopt appropriate risk-

based procedures based on the results of each such review; and

               (c)     the results of each Affiliate Risk Review (including the current status of

any remediation identified under the review) shall be incorporated into the compliance review

required under Paragraph 2 of the 2012 Cease and Desist Order.

Corporate Governance and Management Oversight

       3.      Within 60 days of this Order, Standard Chartered shall submit a written plan to

ensure that its oversight of sanctions compliance by the firm’s subsidiaries and branches is

acceptable to the Reserve Bank. The plan shall provide for a sustainable governance framework

that, at a minimum, addresses, considers, and includes:

               (a)     measures to ensure that the persons or groups charged with carrying out

U.S. sanctions compliance possess appropriate subject matter expertise and are actively involved

in carrying out their responsibilities, and procedures to require the escalation of significant

matters related to U.S. sanctions compliance risks to senior management and the Standard

Chartered Board of Directors;




                                                  6
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 7 of 11



               (b)    adequate resources for the persons or groups charged with carrying out

U.S. sanctions compliance;

               (c)    a description of the information and reports related to U.S. sanctions

compliance across the global operations that will be regularly reviewed by senior management;

and

               (d)    measures to ensure that material risk management issues in connection

with Standard Chartered’s U.S. sanctions compliance activities are escalated to and addressed in

a timely manner by senior management and the Management Board or a committee thereof, as

appropriate.

Assessment of Civil Money Penalty

       4.      The Board of Governors hereby imposes a civil money penalty on Standard

Chartered in the amount of $163,687,500 for the violations of law and unsafe or unsound

practices described above, which shall be paid upon the execution of this Order by Fedwire

transfer of immediately available funds to the Federal Reserve Bank of Richmond, ABA No.

051000033, beneficiary, Board of Governors of the Federal Reserve System. This penalty is a

penalty paid to a government agency for a violation of law for purposes of 26 U.S.C. § 162(f)

and 26 C.F.R. § 1.162-21. The Federal Reserve Bank of Richmond, on behalf of the Board of

Governors, shall distribute this sum to the U.S. Department of the Treasury, pursuant to section

8(i) of the FDI Act (12 U.S.C. § 1818(i)).

Accountability for Employees Involved in Misconduct

       5.      Standard Chartered shall not in the future directly or indirectly retain any

individual as an officer, employee, agent, consultant, or contractor of Standard Chartered or of

any affiliate thereof who, based on the investigative record compiled by U.S. authorities, has



                                                 7
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 8 of 11



done all of the following: (i) participated in the illegal conduct described in this Order; (ii) been

subject to formal disciplinary action as a result of Standard Chartered’s internal employee

accountability review in connection with the conduct described herein; and (iii) has either

separated from Standard Chartered or has had his or her employment terminated.

       6.      Standard Chartered shall continue to fully cooperate with and provide substantial

assistance to the Board of Governors, including but not limited to, the provision of information,

testimony, documents, records, and other tangible evidence, and perform analyses as directed by

the Board of Governors in connection with the investigations of whether separate enforcement

actions should be taken against individuals who are or were institution-affiliated parties of

Standard Chartered and who were involved in the misconduct underlying this Order. For

purposes of clarity and not limitation, substantial assistance as used in this Order means Standard

Chartered will use its best efforts, as determined by the Board of Governors, to make available

for interviews or testimony, as requested by the Board of Governors, present or former officers,

directors, employees, agents, and consultants of Standard Chartered, to the extent permitted by

law. This obligation includes, but is not limited to, sworn testimony pursuant to administrative

subpoena as well as interviews with regulatory authorities. Cooperation under this paragraph

shall also include identification of witnesses who, to Standard Chartered’s knowledge, may have

material information regarding the matters under investigation.

Communications

       7.      All communications regarding this Order shall be sent to:

               (a)     Richard M. Ashton, Esq.
                       Deputy General Counsel
                       Patrick M. Bryan, Esq.
                       Assistant General Counsel
                       Board of Governors of the Federal Reserve System
                       20th & C Streets, N.W.
                       Washington, DC 20551
                                                  8
        Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 9 of 11



                (b)    Brian O’Halloran
                       Vice President
                       Federal Reserve Bank of New York
                       33 Liberty Street
                       New York, NY 10045

                (c)    Patricia Sullivan
                       Co-Head, Financial Crime Compliance
                       Standard Chartered plc
                       1 Basinghall Avenue
                       London EC2V 5DD
                       United Kingdom

                (d)    Scott Corrigan
                       General Counsel, Europe and Americas and
                       Global Head, Government Investigations
                       Standard Chartered Bank
                       New York Branch
                       1095 Avenue of the Americas
                       New York, NY 10010

Miscellaneous

       8.       Notwithstanding any provision of this Order to the contrary, the Reserve Bank

may, in its sole discretion, grant written extensions of time to Standard Chartered and the Branch

to comply with this Order.

       9.       The provisions of this Order shall be binding upon Standard Chartered, the

Branch and each of their institution-affiliated parties, in their capacities as such, and their

successors and assigns.

       10.      Each provision of this Order shall remain effective and enforceable until stayed,

modified, terminated, or suspended in writing by the Board of Governors.

       11.      The Board of Governors hereby agrees not to initiate any further enforcement

actions, including for civil money penalties, against the Branch, Standard Chartered or any

subsidiary thereof, or their successors and assigns, with respect to the conduct involving

sanctions violations described in the WHEREAS clauses of this Order, to the extent known by


                                                   9
       Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 10 of 11



the Board of Governors as of the effective date of this Order. This release and discharge shall

not preclude or affect (i) any right of the Board of Governors to determine and ensure

compliance with this Order or with the 2012 Orders, (ii) any proceedings brought by the Board

of Governors to enforce the terms of this Order or of the 2012 Orders, or (iii) any proceedings

brought by the Board of Governors against individuals who are or were institution-affiliated

parties of Standard Chartered.

       12.     Except as provided in paragraph 11, the provisions of this Order shall not bar,

estop or otherwise prevent the Board of Governors, or any other federal or state agency from

taking any other action affecting Standard Chartered, the Branch, or any of its current or former

institution-affiliated parties and their successors and assigns.

       13.     Nothing in this Order, express or implied, shall give to any person or entity, other

than the parties hereto and their successors hereunder, any legal or equitable right, remedy, or

claim under this Order.




                                                  10
       Case 1:18-cv-11117-PAE Document 35-3 Filed 11/21/19 Page 11 of 11



       By Order of the Board of Governors of the Federal Reserve System effective this 8th day

of April, 2019.




STANDARD CHARTERED PLC AND                        BOARD OF GOVERNORS OF THE
STANDARD CHARTERED BANK                           FEDERAL RESERVE SYSTEM



By:   /s/                                         By:    /s/
       Bill Winters                                       Ann E. Misback
       Group Chief Executive                              Secretary of the Board


STANDARD CHARTERED BANK
NEW YORK BRANCH



By:   /s/
      Torry Berntsen
      CEO, Americas, and Regional Head CIB




                                             11
